DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 filed 1/21/20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1-4, 6, 10-11, 14-17, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Javaheri (2020/0184416).
	Re Claims 1, 15: Javaheri discloses comprising:  

a plurality of facilities, each facility including at least one automatic identification and data capture (AIDC) reader and at least one environmental sensor, the AIDC reader and the at least one sensor each being in communication with at least one node (see [0029-0030] discloses facilities, RFID reader in [0060] which is analogous to AIDC reader, [0054, 0061] discloses sensors);
a plurality of moveable asset items each including an AIDC tag containing encoded data and configured to have said data read by an AIDC reader, wherein when one of said asset items enters one of the plurality of facilities the at least one ADIC reader at the facility reads the encoded data of the ADIC tag of the asset item, and at least one node being configured to receive information indicating the entry of the asset item into the facility and information indicating measurements from the at least one environmental sensor at the facility, generate therefrom a block of data and append the block of data to the distributed ledger (see [0139] discloses RFID tag).
Re Claim 2: Javaheri discloses wherein said distributed ledger is a blockchain ledger (see [0096] discloses blockchain ledger). 
Re Claims 3-4, 16: Javaheri discloses wherein said at least one AIDC reader is an RFID reader and said AIDC tag is an RFID tag (RFID reader in [0060] which is analogous to AIDC reader, [0139] discloses RFID tag). Javaheri discloses wherein said encoded data contained in said AIDC tag is encrypted (see [0086] utilizing encryption).

Re Claim 10: Javaheri discloses wherein plurality of facilities further includes at least one transportation facility of a type selected from a group consisting of: truck, ship, train car, box, crate, container, and shipping container (see [0028-0029] transportation and logistic processes, and plurality of facilities 200).
Re Claims 11, 20: Javaheri discloses wherein said at least one equipment assembler facility includes a computer system configured to performing one or more of the following based at least in part on the measured environmental condition information associated with components stored in the blockchain ledger: monitor the component, test the component, repair the component and replace the component (see [0090] discloses inventory replacement for one or more facilities 200).
Re Claim 14: Javaheri discloses wherein said at least one environmental sensor is configured to measure one or more environmental conditions of a type selected from a group consisting of: temperature, moisture, humidity, dust, and gas (see [0041] discloses odor with environment of product).
Re Claim 21: Javaheri discloses further comprising managing inventory based at least in part on the blockchain ledger (see [0096, 0145-0148] discloses blockchain ledger). 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8. 	Claims 5, 7, and 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Javaheri (2020/0184416) in view of Malone (9,418,266).
Re Claim 5: However, Javaheri fails to disclose oilfield equipment. Meanwhile, Malone discloses wherein said moveable asset items are oilfield equipment and components used in oilfield equipment (see page 2, lines 3-5 disclose oilfield assets). 
From the teaching of Malone, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Javaheri’s invention with Malone’s disclosure of oilfield equipment in order “… for tracking assets… (see Malone Abstract).”
Re Claim 7: However, Javaheri fails to disclose oilfield equipment. Meanwhile, Malone discloses wherein said oilfield equipment is pressure control equipment configured to be used 
From the teaching of Malone, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Javaheri’s invention with Malone’s disclosure of oilfield equipment in order “… for tracking assets… (see Malone Abstract).”
Re Claim 12: Javaheri discloses a blockchain ledger (see [0096, 0145-0148] discloses blockchain ledger). However, Javaheri fails to disclose oilfield equipment. Meanwhile, Malone discloses wherein said at least one equipment assembler facility includes a computer system configured to manage inventory of said components used in oilfield equipment based at least in part on the blockchain ledger (see page 2, lines 3-5 disclose oilfield assets). 
From the teaching of Malone, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Javaheri’s invention with Malone’s disclosure of oilfield equipment in order “… for tracking assets… (see Malone Abstract).”
Re Claim 13: However, Javaheri fails to disclose oilfield equipment. Meanwhile, Malone discloses wherein said oilfield equipment is wireline equipment configured to be used to perform downhole wireline measurements, and said user field site is a wellsite (see Fig. 1 discloses downhole).
From the teaching of Malone, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Javaheri’s invention with Malone’s disclosure of oilfield equipment in order “… for tracking assets… (see Malone Abstract).”
9. 	Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Javaheri (2020/0184416) in view of Prostko et al (2019/0371102).

Re Claims 8, 18: Javaheri discloses a blockchain ledger (see [0096, 0145-0148] discloses blockchain ledger). However, Javaheri fails to disclose the following. Meanwhile, Prostko discloses wherein said plurality of facilities further includes at least one component repair facility and information indicating results of repair of a component is received by at least one node which is configured to generate therefrom a block of data and append the block of data to the distributed ledger (see [0036] discloses repair, maintenance, replacement opportunities).
From the teaching of Prostko, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Javaheri’s invention with Prostko’s disclosure of repair for “… the hardware tags 108 may be tracked using a distributed ledger such as blockchain… (see Prostko Abstract).”
Re Claims 9, 19: Javaheri discloses a blockchain ledger (see [0096, 0145-0148] discloses blockchain ledger). However, Javaheri fails to disclose the following. Meanwhile, Prostko discloses wherein said plurality of facilities further includes at least one component testing facility and information indicating results of testing of a component is received by at least one node which is configured to generate therefrom a block of data and append the block of data to the distributed ledger (see [0036] discloses repair, maintenance, replacement opportunities).
From the teaching of Prostko, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Javaheri’s invention with Prostko’s disclosure of repair for “… the hardware tags 108 may be tracked using a distributed ledger such as blockchain… (see Prostko Abstract).”
Conclusion
: Bennet (Identity preservation & traceability: the state of the art from a grain perspective (status of agricultural quality systems/traceability/certification systems, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS W RUHL/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687